     Case 2:19-cv-00700-MCE-DMC Document 13 Filed 04/27/20 Page 1 of 3


 1    Renée Welze Livingston – SBN 124280
      LIVINGSTON LAW FIRM
 2    A Professional Corporation
      1600 South Main Street, Suite 280
 3
      Walnut Creek, CA 94596
 4    Tel: (925) 952-9880
      Fax: (925) 952-9881
 5    Email: rlivingston@livingstonlawyers.com
 6    Attorneys for Defendant
      TARGET CORPORATION
 7

 8                                 UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10     KELLIE LYNCH,                                   )    Case No. 2:19-CV-00700-MCE-DMC
                                                       )
11                            Plaintiff,               )    [Butte County Superior Court Case
12                                                     )    No. 19CV00933]
              vs.                                      )
13                                                     )    STIPULATION AND PROPOSED
       TARGET CORPORATION;                             )    ORDER TO MODIFY INITIAL
14     AND DOES 1 - 50, Inclusive                      )    PRETRIAL SCHEDULING ORDER TO
                                                       )    ALLOW FRCP 35 PHYSICAL
15                            Defendants.              )    EXAMINATION OF PLAINTIFF
16                                                     )    KELLIE LYNCH AFTER CLOSE OF
                                                       )    DISCOVERY
17

18
             Plaintiff KELLIE LYNCH and defendant TARGET CORPORATION (hereinafter
19
      “TARGET”), by and through their respective counsel, hereby stipulate as follows:
20
             WHEREAS, plaintiff filed the instant action against TARGET in Butte County Superior
21
      Court on March 25, 2019, alleging premises liability and negligence;
22
             WHEREAS, TARGET removed the action to United States District Court for the Eastern
23
      District of California on or about April 25, 2019;
24
             WHEREAS, the Court issued an Initial Pretrial Scheduling Order on April 26, 2019,
25
      where in Section II. Discovery, the Court ordered, “All discovery, with the exception of expert
26
      discovery, shall be completed no later than three hundred sixty-five (365) days from the date the
27

28    Lynch v. Target Corporation, Case No. 2:19-CV-00700-MCE-DMC
      STIPULATION AND PROPOSED ORDER TO MODIFY SCHEDULING ORDER TO ALLOW FRCP 35
      PHYSICAL EXAMINATION OF PLAINTIFF KELLIE LYNCH AFTER CLOSE OF FACT DISCOVERY

                                                      -1-
     Case 2:19-cv-00700-MCE-DMC Document 13 Filed 04/27/20 Page 2 of 3


 1    federal case was opened.”

 2           WHEREAS, plaintiff alleges she slipped and fell at TARGET and sustained personal

 3    injuries, including but not necessarily limited to her right wrist, right arm, neck, upper back, mid-

 4    back, low back, hip, leg and buttocks;

 5           WHEREAS, plaintiff has placed the above-mentioned body parts at issue in this action

 6    and good cause exists for a physical examination.

 7           WHEREAS, the parties previously signed a Stipulation Pursuant to Federal Rule of Civil

 8    Procedure 35 for Physical Examination of Plaintiff Kellie Lynch by Robert M. Szabo, M.D. to be

 9    conducted on March 27, 2020;

10           WHEREAS, the COVID-19 pandemic and Shelter in Place orders prevented plaintiff

11    from attending the scheduled examination as well as a subsequently scheduled examination on

12    April 20, 2020, and defendant TARGET has been prevented from conducting a necessary

13    physical examination of plaintiff;

14           WHEREAS, the parties have stipulated to allow the physical examination of plaintiff by

15    Dr. Szabo to take place on May 22, 2020 commencing at 2:00 p.m. at University of California,

16    Davis, School of Medicine, Department of Orthopedics, 4860 Y Street, Suite 3800, Sacramento,

17    CA 95817;

18           NOW THEREFORE, the parties stipulate and request the Court to modify its Initial

19    Pretrial Scheduling Order to allow the physical examination of plaintiff KELLIE LYNCH by Dr.

20    Szabo beyond three hundred sixty-five days from the date the federal case was opened, on May

21    22, 2020.

22    Dated: April 22, 2020                         HASLERUD LAW OFFICE

23

24                                                           /s/ Michael A. Landsem
                                                    By
25                                                           Michael A. Landsem
                                                             Attorneys for Plaintiff
26                                                           KELLIE LYNCH
27

28    Lynch v. Target Corporation, Case No. 2:19-CV-00700-MCE-DMC
      STIPULATION AND PROPOSED ORDER TO MODIFY SCHEDULING ORDER TO ALLOW FRCP 35
      PHYSICAL EXAMINATION OF PLAINTIFF KELLIE LYNCH AFTER CLOSE OF FACT DISCOVERY

                                                       -2-
     Case 2:19-cv-00700-MCE-DMC Document 13 Filed 04/27/20 Page 3 of 3


 1

 2    Dated: April 24, 2020                      LIVINGSTON LAW FIRM
 3

 4                                                        /s/ Renée Welze Livingston
                                                 By
 5                                                        Renée Welze Livingston
 6                                                        Attorneys for Defendant
                                                          TARGET CORPORATION
 7

 8                                              ORDER
 9           PURSUANT TO STIPULATION OF THE PARTIES, AND GOOD CAUSE
10    APPEARING, the Court hereby modifies its Initial Pretrial Scheduling Order to allow Defendant
11    TARGET CORPORATION to conduct a physical examination of plaintiff KELLIE LYNCH by
12    Robert M. Szabo, M.D. on May 22, 2020.
13

14    Dated: April 24, 2020
                                                         ____________________________________
15                                                       DENNIS M. COTA
                                                         UNITED STATES MAGISTRATE JUDGE
16

17

18                                               _____________________________________

19

20

21

22

23

24

25

26
27

28    Lynch v. Target Corporation, Case No. 2:19-CV-00700-MCE-DMC
      STIPULATION AND PROPOSED ORDER TO MODIFY SCHEDULING ORDER TO ALLOW FRCP 35
      PHYSICAL EXAMINATION OF PLAINTIFF KELLIE LYNCH AFTER CLOSE OF FACT DISCOVERY

                                                   -3-
